Order, Supreme Court, New York County, entered on September 13, 1974, unanimously affirmed. Respondent shall recover of appellants $60 costs and disbursements of this appeal. Inspection and discovery shall take place within 30 days after service upon defendants-appellants by respondent of a copy of the order entered herein, with notice of entry, the date, time and place to be agreed upon by the parties. Defendant-appellant Broadcast Music, Inc., is to appear for examination before trial within 10 days after completion of said discovery, at a time and place to be agreed upon by the parties. No opinion. Concur — Stevens, J. P., Markewich, Kupferman, Lupiano and Capozzoli, JJ.